United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1252
                        ___________________________

                          Manuel De Jesus Garcia Ortiz

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: February 20, 2017
                            Filed: February 26, 2018
                                 [Unpublished]
                                 ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

     Guatemalan citizen Manuel Garcia Ortiz petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge (IJ), which denied him asylum and withholding of removal.1 Ortiz
sought immigration relief based on his membership in the particular social group
“former members of the military suffering gang threats and violence due to
noninvolvement in their criminal behavior.”

       After careful consideration of Ortiz’s arguments and the record, we conclude
that substantial evidence supports the finding that he failed to show past persecution
in Guatemala, a well-founded fear of future persecution there, or a clear probability
of future persecution there, due to one of the five protected grounds: race, religion,
nationality, membership in a particular social group, or political opinion. See 8
U.S.C. § 1158(b)(1)(B)(i); De Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir.
2013) (standard of review); Matul-Hernandez v. Holder, 685 F.3d 707, 711-13 (8th
Cir. 2012). Specifically, we determine that: (1) Ortiz’s proposed group does not
constitute a particular social group, see Gaitan v. Holder, 671 F.3d 678, 682 (8th Cir.
2012); (2) to the extent Ortiz feared general violence in Guatemala, his fear was not
based on a protected ground, see Al Yatim v. Mukasey, 531 F.3d 584, 588-89 (8th
Cir. 2008); and (3) he did not establish that the Guatemalan government was unable
or unwilling to control the private actors he fears, see Gutierrez-Vidal v. Holder, 709
F.3d 728, 732 (8th Cir. 2013).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The IJ’s denial of relief under the Convention Against Torture is not on
appeal. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-